FILED
                              NOT FOR PUBLICATION                           SEP 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALBERTINA GONZALEZ-GONZALEZ,                      No. 11-72030

               Petitioner,                        Agency No. A098-652-147

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Albertina Gonzalez-Gonzalez, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reconsider. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Gonzalez-Gonzalez’s

motion to reconsider because she failed to identify any error of fact or law in the

BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1).

      Gonzalez-Gonzalez failed to raise a colorable due process claim. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      We lack jurisdiction to consider Gonzalez-Gonzalez’s contention that her

case warrants a favorable exercise of prosecutorial discretion. See Vilchiz-Soto v.

Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order). Thus, we dismiss Gonzalez-

Gonzalez’s motion requesting it.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    11-72030